     l    MCHOLASA TRUTNcH
          毬露機l織器
                       mey
     2
          Ncvada Btt No:13644
     3
          HOLLY A.VANCE
     4
                        00
     5    盤:出脂嶋δ
               rd,SutCち
          Phonc: 775‐ 7845438
     6    Ernヵ 」:hoⅡ y.a,vance@usdOi.goV

     7    Attomeys for DeFendant

     8

     9                               UNITED STAWS DISTRICT CoURT
 10                                         DISHuCT oF NWADA
     １




         GLENDA BRUNSON,                                      Catt No 2:19‑‐ 00917‑RFB̲D」 A
     ２




                                  Pl饉 n歯驚
     ３




                                                              鵬            盟 器朧 翌 N                     OF
 14                                                           MOT10N       TO DttSs cCF No。           15)
         SOCIAL SECIIRITY
 15      AD卜 側 STRATloN,                                      σ逮[Req● es0
16                               Delendant,
17

18

19                 Pursuantto Local Rdes IÀ‐ l and 26‐ 4,thc parues hcrcby sψ 」ate tO and request

20       a30‐ day    cxtenslOn ofi     fOr Plamぱ Glenda Brullson(          PlaindF')tO fde her Response to
21       Defendant's Mc通 On tO Disnuss(ECF No.1つ .An eXcnsiOn tt needed tO a■
                                                                              Ow P饉 ndlfan
22       oppomnlty to ind an attorney tO reprcsent her m this inatter.

23                 PlaintifPs RcsPOnse to thc MO●   olll to Disロ ゴss   is cllrrendy due on February 6,2020.
24       VVi」 la   30‑day cxtclllsion,the dcadlne to rcspond wOuld bc March 9,2020.

25                 Thls cxtcnsion requcstis made in g● Od Fa"h andコ 。t for the purpose ofdclay.

26       ///
27       ///
28       ///
      l         WHEREFORE,山            e partics respecttt■ y request that this   stipularion be granted and
     2    that PlaindfF have un● 1    lⅥ arch   9, 2020 to me her Rcsponse to Defendant's Motion to
     3    Disdss
     4
     5
                                       {u ua,z)t
                Respectfully submitted this      36   da y   ot             ZOzO.
     6          MCHOLASA. TRUTANTCH
                Uflited States Attomey     /
     7

     8
                6L uothe.nw__
                HOLLYA. VANCE
                Assistant Unite d States Attorney
     9

 10

 11
                Pro   se   Plaintff
 12

 13

 14

 15
                                                                  ITIS so oRDERED:
 16
                                                   ________________________________

                                                                  出 郡3冊:聴
17
                                                   RICHARD F. BOULWARE, II
18                                                 UNITED STATES DISTRICT JUDGE
19                                                 DATED this 30th day of January, 2020.
20                                                                DAttD:
21

22

23 1

24
25

26

27
28
